[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The petitioner brings this petition alleging that the warden has unjustly classified him in an escape risk status which has denied him eligibility to participate in vocational education training, positions of employment and in the general population and has caused the administration to increase security on his person and in his housing. The classification apparently arose from a criminal charge of escape which was dismissed by the court. The petitioner requests monetary damages, the termination of the classification and the destruction of all such records concerning this classification.
At the hearing before this court the petitioner stated that the classification has terminated and consequently the harassment has ended. He still requests monetary damages and an order to destroy all records concerning his escape risk classification. This court does not provide for such relief.
Since he is no longer subject to an escape risk classification and the consequential conditions which flowed from such classification his claim herein is now moot and his petition must be dismissed. "The hallmark of a moot case or controversy is that the relief sought can no longer be given or is no longer needed." Martin Trigona v. Shiff, 702 F.2d 380, 386 (2d Cir. 1983).
For the reasons stated the petition is dismissed.
Thomas H. Corrigan Judge, Trial Referee